Case: 14-40045      Document: 00512945787         Page: 1    Date Filed: 02/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-40045                        February 24, 2015
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OMAR LOYA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CR-8-1


Before DAVIS, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Omar Loya has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Loya has filed a response. The record is not sufficiently developed
to allow us to make a fair evaluation of Loya’s claim of ineffective assistance of
counsel; we therefore decline to consider the claim without prejudice to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40045     Document: 00512945787     Page: 2   Date Filed: 02/24/2015


                                  No. 14-40045

collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert.
denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Loya’s response.       We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                        2